DETAILED ACTION
This Office Action is a response to Applicant’s Argument and Amendments submitted on September 17, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objections to the drawings in the previous Office are hereby withdrawn in view of the Applicant’s Amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Line 3, “occlude” should read as “occluder”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejections to the Claims in the previous Office Action for lack indefiniteness is hereby withdrawn in view of the Applicant’s Amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Center et al. (U. S. Publication 2015/0005810) hereinafter Center.
Regarding Claim 1, Center discloses (see Paragraph 254 and Figure 61) a left atrial appendage occluder (1070), comprising a sealing portion (1072) and an anchoring portion (1076), wherein the sealing portion and the anchoring portion are respectively located on two ends (see Paragraph 246 and Figure 57, the anchors can extend to the end opposite of the hub end) of the left atrial appendage occlude(r), each of the sealing portion and the anchoring portion is provided with a connection part (1074 and 1078) formed by converging a corresponding shape of the sealing portion or the anchoring portion respectively (from the radial expanded portions of 1072 and 1076 respectfully to the hubs), and wherein the connection parts of the sealing portion and the anchoring portion extend toward each other (from the expanded radial portion to the 1074/1078) to be fixed and misaligned with each other (they have different radius at the connection part 1074/1078).  
Regarding Claim 2, Center further discloses (see Paragraph 256 and Figure 61) the connection parts (1074 and 1078) of the sealing portion (1072) and the anchoring portion (1076) are formed by converging (they converge together at the base; the bottom as viewed in Figure 61) all or part of the shapes of the sealing portion and the anchoring portion correspondingly, and the connection parts of the sealing portion and the anchoring portion are connected directly or via a connector (the hubs 1074 and 1078 can be coupled by being press-fit together, welded together, adhered together, mechanically interlocking, and the like, and combinations thereof; see Paragraph 256).
Regarding Claim 3, Center further discloses (see Figure 61) each of the connection parts (1074 of 1072 and 1078 of 1076) of the sealing portion (1072) and the anchoring portion (1076) extends along a straight line (see 1074 and 1076 when connected; shown as the bottom of Figure 61); or one of the connection parts of the sealing portion and the anchoring portion extends along a straight line and the other of the connection parts of the sealing portion and the anchoring portion extends along a curve line; or each of the connection parts of the sealing portion and the anchoring portion extends along a curve line.  
Regarding Claim 4, Center further discloses (see Figure 61 and Paragraph 256) the connection parts (1074 of 1072 and 1078 of 1076) of the sealing portion (1072) and the anchoring portion (1076) are nested within (1078 is radially inside 1074) or offset with each other at a position in which the connection parts of the sealing portion and the anchoring portion cooperate with each other (the hubs 1074 and 1078 can be coupled by being press-fit together, welded together, adhered together, mechanically interlocking, and the like, and combinations thereof; see Paragraph 256).
Regarding Claim 6, Center further discloses (see Figure 61, Paragraphs 255, and 258) the sealing portion (1072) and the anchoring portion (1076) are in contact (1072 can have a covering component, requiring 1076 to go through; see Paragraph 255) with each other at peripheral regions (expanded, larger radius region) around the connection parts of the sealing portion and the anchoring portion respectively.  
Regarding Claim 7, Center further discloses (see Paragraph 255 and Figure 61) the sealing portion (1072) and the anchoring portion (1076) are abutted (1076 abuts 1072 by extending through and beyond 1072 which has a covering; see Paragraph 255) against each other at peripheral regions (expanded larger radius) around the connection parts of the sealing portion and the anchoring portion respectively.  
Regarding Claim 8, Center further discloses (see Paragraph 256 and Figure 58) the sealing portion (1072) is provided with a presetting state (individually formed; see Paragraph 256) and an abutting state (deployed into LAA; connection via press-fit and/or welded; see Paragraph 256), and wherein in the presetting state the sealing portion is free from contact with the anchoring portion (formed, but not yet connected), and in the abutting state the sealing portion is in contact with the anchoring portion (via press-fit or welded), and wherein a disc bottom (Planar material or bottom of Figure 60; “such features (and other features described herein) can be mixed and matched to create hybrid designs”; see Paragraph 255) of the sealing portion facing the anchoring portion in the abutting state is provided with a deformation (as further defined in Claim 19; “an axial displacement of a predetermined part of the sealing portion” i.e. a vertical movement during the press-fit of 1074 and 1078; where 1074 is part of 1072) axially toward the anchoring portion with respect to the presetting state.  
Regarding Claim 9, Center further discloses (see Paragraph 255, 258, Figure 58, and Figure 61) the sealing portion comprises a disc surface (planar material or bottom of Figure 58; “such features (and other features described herein) can be mixed and matched to create hybrid designs”; see Paragraph 255) facing away (towards the top of Figure 61) from the anchoring portion, the disc bottom facing (facing the bottom of Figure 61) the anchoring portion (see Paragraph 258), and an intermediate part (circumferential surfaces of Figure 58) connecting the disc surface and the disc bottom, and wherein the disc bottom is planar (see Figure 58), or a middle part of the disc bottom protrudes toward the anchoring portion, or a middle part of the disc bottom protrudes away from the anchoring portion.  
Regarding Claim 10, Center further discloses (see Paragraph 99, 256, and Figure 61) the sealing portion is provided with the presetting state (individually formed; see Paragraph 256) and the abutting state (deployed into LAA; connection via press-fit and/or welded; see Paragraph 256), and wherein in the presetting state the sealing portion is free from contact with the anchoring portion (they are individually formed and not yet attached together), and in the abutting state the sealing portion is in contact with the anchoring portion (see Figure 61), and wherein a diameter of the disc bottom in the presetting state is larger than a diameter of the disc bottom in the abutting state (it radially expands but is constrained by size of the LAA; see Paragraph 99).
Regarding Claim 15, Center further discloses (see Paragraph 255 and Figure 61) part of the anchoring portion (1076) abutted (1076 abuts 1072 by extending through and beyond 1072 which has a covering; see Paragraph 255) against the sealing portion (1072) is adjacent to an outer edge (expanded, larger radius region) of the anchoring portion; and a part of the sealing portion abutted (1072 abuts 1076 by extending vertically together) against the anchoring portion is adjacent to an outer edge (expanded, larger radius region) of the sealing portion.  
Regarding Claim 16, Center further discloses (see Paragraphs 119, 256, 258, and Figure 61) the sealing portion (1072) and the anchoring portion (1076) are formed individually (see Paragraph 256) and abut against each other during an assembling process (“the hubs 1074 and 1078 can be coupled by being press-fit together, welded together, adhered together, mechanically interlocking, and the like, and combinations thereof”; see Paragraph 256); and after thermoforming (heat-set into desired shape; see Paragraph 119) the sealing portion and the anchoring portion are assembled together (snap-fit and welded together; see Paragraph 256), and wherein the sealing portion and the anchoring portion are in a first state in an initial contact with each other during assembly (individually formed, then nested together. Furthermore, the device would have be assembled axially/vertically since 1076 is within 1072; see Paragraph 258), and wherein the connection parts of the sealing portion and the anchoring portion are in a second state (welded together) after axially moving a predetermined distance toward each other (occurring during nesting together).
Regarding Claim 17, Center further discloses (see Paragraphs 255, 258 and Figure 61) the connection parts (1074 of 1072 and 1078 of 1076) of the sealing portion (1072) and the anchoring portion (1076) are respectively disposed at middle parts (radial center; see Figure 61) of the sealing portion and the anchoring portion in a radial direction, and wherein in the first state (set in place prior to permanent setting; such as welding; see Paragraph 255) the sealing portion and the anchoring portion are in contact with each other at peripheral regions around the connection parts of the sealing portion and the anchoring portion respectively (1076 abuts 1072 by extending through and beyond 1072 which has a covering; see Paragraph 255), and wherein in the second state (permanently affixed) a part of the sealing portion connected with the anchoring portion moved towards the anchoring portion with respect to the first state (as the device places the hub together to prepare for welding, the movement of 1076 will result in moving it closer to a portion of the 1072 since it is within).  
Regarding Claim 18, Center further discloses (see Paragraphs 256) the predetermined distance is defined according to one of: an axial force of the connection parts between the sealing portion and the anchoring portion; a pressing force (press-fit; see Paragraph 256) at contacting parts of the sealing portion and the anchoring portion; and a deformation of the part of the sealing portion connected with the anchoring portion.  
Regarding Claim 19, Center further discloses (see Paragraph 256) the deformation is an axial displacement of a predetermined part of the sealing portion (vertical movement during the press-fit of 1074 and 1078; where 1074 is part of 1072), or an angle between the predetermined part of the sealing portion and an axis of the sealing portion.  
Regarding Claim 20, Center discloses (see Paragraphs 119, 256, and Figure 61) performing thermoforming (heat-set into desired shape; see Paragraph 119) on the sealing portion (1072) and the anchoring portion (1074); when assembling the sealing portion with the anchoring portion, causing the sealing portion and the anchoring portion to move toward each other to reach a first state (via first contact of the hubs of a press fit; see Paragraph 256), wherein in the first state the sealing portion and the anchoring portion are in initial contact with each other (1074 and 1078 are in contact, but press fit is not locked); causing the sealing portion and the anchoring portion to move axially toward each other a predetermined distance to reach a second state (press-fit or interlocking is locked); and fixing connection parts of the sealing portion and the anchoring portion together (via welding in combination with the press-fit; see Paragraph 256), wherein the connection parts of the sealing portion and the anchoring portion are maintained in the second state to complete assembly (welding will maintain the parts together).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/693,007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter, a sealing portion, an anchor portion, two converging portions (or each portion), and a (staggered or misaligned) connection component. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5: No prior art contains each of the connection parts of the sealing portion and the anchoring portion extends beyond a terminal end of the other connection part.
Claim 11 (and 12-14): No prior art contains the connector is farther away from the sealing portion than the necked opening portion along an axial direction of the anchoring portion in the presetting state, and wherein the connector is flush with the necked opening portion or farther away from the sealing portion than the necked opening portion along the axial direction of the anchoring portion in the abutting state.
Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
“in amended claim 1, the sealing portion and the anchoring portion are not located on the same position, but are respectively located on two ends of the left atrial appendage occluder, which is distinct from Center”, also later rephrased as “In other words, in amended claim 1, the connection parts of the sealing portion and the anchoring portion extend toward each other and extend toward to opposite directions, which is distinct from that the hub 1078 of the anchor frame 1076”.
The wording of the argument and the claim amendment do not recite the same broadest reasonable interpretation. The argument states that extend towards each other and opposite directions. However, the claim language states the sealing portion and the anchoring portion are respectively located on two ends (so the sealing portion and/or the anchoring portion must be at the ends-anchoring at one or both, sealing at the opposite or both; i.e. the ends must have at least one or both). Opposite directions is not claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. extending toward two opposite directions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Center fails to disclose, teach, or suggest the step of when assembling the sealing portion with the anchoring portion, causing the sealing portion and the anchoring portion to move toward each other to reach a first state as recited in claim 20.
Paragraph 256 of Center states that 1076 and 1072 are individually formed individually (not connected, intertwined, etc.) and therefore not connected in a first state, which is the preassembly. Therefore they are when they are assembled (with the hubs), the are moved together.
Center never discloses, teaches or suggests the sealing portion and the anchoring portion firstly move toward to each other to reach the first state, and then the sealing portion and the anchoring portion further move axially toward each other a predetermined distance to reach the second state as recited in claim 20.
Paragraph 256 further states that the hubs (which are extensions of 1072 and 1076) can mechanically interlock. Oxford defines interlocking as  “having parts that overlap or fit together”. Therefore, by interlocking in the second state, Center does disclose that they are moved axially toward each other, after being made independently made (first state) and then being connected at the hub (second state).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487. The examiner can normally be reached Thursday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771